Citation Nr: 1713797	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  07-15 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from October 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for a mental condition.

The Board affirmed the denial of the Veteran's claim in March 2010.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2011, the Court issued a Memorandum Decision vacating the Board's decision and remanding the claim back to the Board for further action.  The Board then remanded the claim in April 2012.

The Board again denied the claim in October 2013.  The Veteran again appealed the denial to the Court, and in an October 2014 Memorandum Decision, the Court again vacated the Board's decision and remanded the claim back to the Board.  The Board then remanded the claim for additional development in March 2016.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD.

2.  Diagnosed psychiatric disorders, including depressive disorder and panic disorder, are not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2016).



	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

A.  PTSD

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are in ways similar, but also nonetheless separate, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304(f) and 4.125.

With respect to PTSD specifically, service connection is not appropriate because a current diagnosis has not been established.  VA treatment records from June 2007 noted a diagnosis of "questionable PTSD."  Additional records from February 2013 noted "PTSD-related anxiety characteristics."  Neither of these establish a full diagnosis of PTSD as specified under 38 C.F.R. § 4.125, particularly when viewed with the other evidence of record.  VA examiners in April 2013 and April 2016 both found that the Veteran did not meet the criteria for a PTSD diagnosis.  A January 2016 private evaluation submitted by the Veteran, which included a review of the relevant records and a two-hour diagnostic assessment, also failed to diagnose PTSD.

B.  Other Acquired Psychiatric Disorders

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

With respect to service connection for other psychiatric disorders, the Veteran has diagnoses of major depression with psychotic features, panic disorder (with and without agoraphobia) and anxiety disorder.  Therefore, element (1) of service connection, a current disability, has been established.

With respect to element (2), an in-service incurrence, a March 2013 memorandum confirmed two of the Veteran's claimed PTSD stressors, specifically that his ship was in a typhoon and that it lost a man at sea.  Notwithstanding the lack of a PTSD diagnosis, these events satisfy element (2) for general service connection purposes.

With respect to element (3), a link between the current conditions and service, private records from January 2012 and a private opinion from January 2016 attribute the Veteran's diagnosed psychiatric conditions to service.  The January 2012 physician noted that the Veteran had anxiety disorder and panic disorder which likely developed in response to what he experienced aboard ship.  The January 2016 opinion stated that the Veteran developed severe and pervasive mental illness while on active duty.  This physician also submitted a supplemental opinion in January 2017, in which he reiterated his previous findings.  While the Board has considered these opinions, it does not find them to be probative.

These opinions are predicated upon the Veteran's report that he experienced significant psychiatric symptomatology during service.  The January 2012 physician's opinion is based, in part, on the Veteran's report that he felt hopeless and helpless aboard the ship, and experienced headaches and panic attacks.  He also frequently felt anxious and nervous.  As part of the January 2016 private evaluation, the Veteran reported that his symptoms during service included severe panic attacks, generalized anxiety, irritability, loss of focus and concentration, suicidal ideation, paranoia, homicidal thoughts, excessive and non-private masturbation, hopelessness, despair, and an overwhelming feeling that he was out of control.  The evaluating physician also referenced a precipitous decline in the Veteran's capacity to manage his responsibilities.

These opinions are also predicated on lay statements submitted in support of the Veteran's claim.  The Veteran's brother served with him aboard the same ship, and in a September 2015 statement, he reported that he saw the Veteran very upset and anxious after the ship went into general quarters, and during an emergency breakaway.  He stated that prior to service, the Veteran was normal, but afterwards he had unusual paranoia and trouble communicating.  Another September 2015 statement from the Veteran's acquaintance, P.M.H., indicates that the Veteran was outgoing and sociable prior to service, but then reported that he had panic attacks and felt confined, claustrophobic, and isolated while in the Navy.  The Veteran told P.M.H. that the environment made him anxious and stressed out.

In contrast to the above, service treatment records are negative for any complaints, treatment, or diagnoses of a psychiatric disorder or any related symptoms, and the Veteran's July 1972 discharge examination was within normal limits.  Notably, he was treated for several unrelated ailments during service, including diarrhea in June 1969, a head cold in June 1970, a wart on his finger in May 1971, a skin condition in August 1971, and epigastric pain in March 1972.  In January 1972, the Veteran was hospitalized for about six weeks following a motorcycle accident.  At no time, including during his hospitalization, did the Veteran's treating physicians note any psychiatric-related symptoms.  During a July 1973 VA examination, approximately one year after service, the Veteran reported no emotional complaints.

In addition, there is no indication of any psychiatric symptoms or impairment in the Veteran's performance evaluations from service.  In September 1969, he was noted to work hard at what interests him, but at other jobs he tended to complain too much and this could detract from general morale.  Nevertheless, he was described as having strong character and excellent potential for a petty officer.

In March 1970, the Veteran was noted to be highly effective and reliable.  The records note that when assigned a task, he carried it out to the fullest and best of his ability.  He was always neat in appearance and contributed to the good morale of the ship.  In September 1970, the Veteran was noted to be a highly effective worker and a definite asset, and he would make a good, strong petty officer.  In April 1971, he was found to be a knowledgeable gunner's mate and a cheerful worker.  He had the potential to be a strong leader and was developing this ability in his new position as mount captain.

In October 1971, it was noted that the Veteran demonstrated a good working knowledge of his rating and had proven to be very reliable in his capacity as rig captain.  His appearance was neat, although he was bending the haircut regulations.  He got along well with shipmates and was highly recommended for retention and advancement.

In April 1972, the Veteran had again proven to be a knowledgeable gunner's mate and a cheerful worker.  He could be relied upon to carry out all assignments, though he required some supervision to insure timely completion.  His leadership potential was great but his military attitude was somewhat lacking.

In July 1972, shortly before his discharge, it was noted that the Veteran's performance during this rating period had been admirable, and he had performed exceptionally as rig captain.  He was extremely effective as a leader, though he never rendered his fullest potential due to a lack of military learning.  His appearance was usually acceptable and his cheerful disposition has made him a favorite of the crew.

Having reviewed the above evidence, the Board has considered statements from the Veteran and others that he experienced symptoms including, but not limited to, severe panic attacks, suicidal ideation, paranoia, homicidal thoughts, excessive and non-private masturbation, hopelessness, and despair during service.  However, these statements are not credible when viewed against the evidence generated during service.

Generally, the Board cannot take the absence of evidence as substantive negative evidence against the Veteran.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  However, the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded.  AZ v. Shinseki, 731 F.3d 1303, 1317 (Fed. Cir. 2013).  Here, the Veteran was treated for various conditions on several occasions during service, and was also hospitalized for a six-week period, yet none of his treating physicians noted any psychiatric abnormalities.  A VA examination conducted one year after service was also negative for any emotional complaints.  Similarly, his performance evaluations reflect some minor deficiencies (bending the haircut regulations, somewhat lacking in military attitude), but otherwise demonstrate that he performed his duties well, and in fact noted his cheerful demeanor on several occasions.  The Board finds it is highly unlikely that the Veteran would have experienced the aforementioned psychiatric symptoms during service without them being noticed by either the medical personnel who treated him on multiple occasions or by those responsible for evaluating his performance throughout his entire period of service.  Elzour v. Ashcroft, 378 F.3d 1143, 1152 (10th Cir. 2004) (an Immigration Judge's adverse credibility determination may appropriately be based upon several factors, including implausibility). 

Moreover, the service records were generated during the Veteran's period of service, and therefore carry greater probative value than recent statements from him and others regarding symptoms in service.  Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (contemporaneous medical findings may be given more probative weight).  See also Chaib v. Ashcroft, 397 F.3d 1273, 1278 (10th Cir. 2005) (a lack-of-credibility determination can be based on inconsistencies between a petitioner's testimony and the documentary evidence).

Having established that the report of symptoms during service is not credible, the January 2012, January 2016, and January 2017 private opinions which are predicated upon that report are not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual predicate is of no probative value).  In particular, the private physician who authored the January 2016 and January 2017 opinions stated that he reviewed the Veteran's records, yet the only significant reference he made to the Veteran's service records was noting a finding in the Veteran's April 1972 evaluation that his "military attitude was somewhat lacking."  He failed to note that this same evaluation indicated the Veteran was "knowledgeable" in his duties, a "cheerful worker," and had "great" leadership potential.  

This physician also relied on the September 2015 statement from P.M.H., noting that this acquaintance of the Veteran remembered him being sociable, outgoing, and fun to be around prior to service, but changed during his time in the Navy and was socially isolated upon his return.  Yet, the physician did not address the statements from the Veteran's performance evaluations noting that, right up to the point of his discharge from service in July 1972, he "contributed to the good morale of the ship," was "a cheerful worker," "got along well with his shipmates," and that his "cheerful disposition made him a favorite of the crew."  These evaluations, which are more probative than the recently generated lay statements, for the reasons discussed above, directly refute the P.M.H.'s assertion that the Veteran's friendly and outgoing demeanor changed during service.

In sum, the opinions establishing a nexus between a current psychiatric condition and service appear to have given weight only to evidence that is not credible but would support such a nexus, while ignoring significantly more probative evidence which contradicts that position.

In contrast, an April 2016 examiner concluded that it was less likely than not that the Veteran had panic, depressive, or anxiety disorder related to service or military stressors.  This opinion was based upon the service treatment records, which did not indicate the onset of mental health symptoms during service, and concerns about the credibility of the Veteran's self-report.  This opinion is consistent with the competent and credible evidence of record regarding alleged symptoms in service, and is therefore more probative.

Viewed collectively, the overall weight of the evidence is against finding that element (3) of service connection, a link between the current conditions and service, has been satisfied.  For these reasons, service connection for an acquired psychiatric disorder is not warranted.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in letters dated September 2005 and May 2007.  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations and an opinion which, collectively, contains a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above development, the Board's prior remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


